Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Rebollo López.

I

Torcedura o esguince se define como distensión vio-lenta de una articulación, sin luxación, que puede llegar a la rotura de algún ligamento o de fibras musculares próximas. Se caracteriza por dolor, tumefacción rápida e incapacidad para los movimientos.’Diccionario Terminoló-gico de Ciencias Médicas, Capdevila, 4ta. edición, 1952, Ed. Salvat. ... Torcedura lumbosacral comprende la dislo-cación entre la quinta vértebra lumbar y el sacro. La causa *89usual es haber realizado fuerza con la parte baja de la espalda. Se revela por dolor (especialmente al moverse), sensibilidad, espasmos musculares y limitación de movimientos. Tiene tendencia a recurrir.’ [Schmidt’s Attorneys’ Dictionary of Medicine, Vol. 1, 1977. Matthew Bender.] (Traducción nuestra.).” (Énfasis suplido y en el original.) Canales Velázquez v. Rosario Quiles, 107 D.P.R. 757, 761 escs. 2 y 4 (1978). Frente a esta realidad rehusa-mos descargar nuestra función judicial mecánicamente, in-vocando normas en abstracto.
Los términos genéricos de la sentencia no nos permiten precisar la razón de decidir (ratio decidendi) mayoritaria. Sí sabemos que este caso dista mucho de presentar, al decir de la opinión mayoritaria del Juez Asociado Señor Hernán-dez Denton, el “planteamiento medular ...[de] si una cor-poración pública puede cesantear a un empleado que se ausenta por motivos de salud sin que tenga una oportuni-dad de ser oído en alguna etapa significativa del procedimiento”. Opinión mayoritaria, pág. 77. Veremos que gira en torno a si esa autoridad nominadora —que liberal y discrecionalmente, durante más de nueve (9) meses, ha concedido vacaciones sin sueldo por enfermedad incapaci-tante— puede en algún momento negarse a continuar con-cediéndolas y, a la luz de las comunicaciones previas y la prueba médica del propio empleado, cesantearlo y decretar vacante el puesto.
Implícitamente la opinión del Tribunal conlleva la de-terminación correcta de que la Sra. Carmen L. Carrón La-moutte ya había consumado el derecho a que durante su enfermedad ocupacional se le reservase su empleo por un (1) año bajo el Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7. Sin embargo, ilógicamente, el resultado es que resuelven que la autori-dad nominadora no podía utilizar sus propios certificados médicos —expositivos de su condición incapacitante— para adoptar la decisión de cesantearla.
*90Revisitemos los hechos.
I — ! 1 — I
La señora Carrón Lamoutte trabajó en la Administra-ción de Fomento Económico. El 5 de junio de 1973 sufrió un accidente laboral que le causó una dolencia en la es-palda conocida como esguince lumbosacral. Se acogió a los beneficios del Fondo del Seguro del Estado (en adelante el Fondo), recibió tratamiento entre junio de 1973 y el 22 de marzo de 1975, y se le adjudicó un diez por ciento (10%) de incapacidad, posteriormente aumentado en recidiva al quince por ciento (15%). En dicha ocasión reclamó con éxito y agotó el derecho a que se le reservase el empleo durante un (1) año según visualizado en el referido Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo.
El 2 de junio de 1980 comenzó en la Compañía de Tu-rismo; en diciembre adquirió status de empleada regular. Allí prestó eficientemente sus servicios. Sin embargo, es-tuvo ausente ciento cuatro (104) días con cargo a licencia regular y noventa y seis (96) días con cargo a licencia por enfermedad. Agotó así esas licencias. El 8 de agosto de 1984 escribió a la entonces Directora Ejecutiva comunicán-dole que su médico, el cirujano ortopeda Dr. Juan J. Feliú Reyes, le había informado que tenía la necesidad de per-manecer en ABSOLUTO REPOSO, debido a un RECRU-DECIMIENTO de la condición de esquince lumbosacral re-sultante del accidente sufrido en 1973. Por esa razón, en seis (6) distintas ocasiones solicitó por escrito que se le extendieran licencias sin sueldo por enfermedad. Sus soli-citudes fueron acompañadas por certificados médicos que, según sus propias palabras, “explicatban su] condición fí-sica actual”. Apéndice del alegato de los recurrentes, pág. 39. Todas les fueron concedidas. Como resultado, la señora Carrón Lamoutte disfrutó CONSECUTIVAMENTE de una *91licencia sin sueldo desde el 16 de agosto de 1984 hasta el 23 de abril de 1985.
Ante esta grave situación de ausencias, mediante carta fechada el 25 de enero de 1985, en ocasión de extenderle la licencia sin sueldo hasta el 4 de marzo de 1985, la compa-ñía de Turismo le notificó que era “la última a concederse”. (Énfasis suplido.) Apéndice del alegato de los recurrentes, pág. 45. No obstante, Carrón Lamoutte solicitó dos (2) ex-tensiones adicionales: la primera hasta el 23 de abril y la segunda hasta el 17 de julio de 1985. En ambas reiteró la necesidad de continuar permaneciendo en descanso y acom-pañó certificados médicos a tales efectos. Por vía de parén-tesis, cabe señalar que estuvo en tratamiento hasta el 29 de enero de 1986 —fecha en que el Fondo la dio de alta— por un total de diecisiete (17) meses.
El 31 de mayo, el Director de la Compañía de Turismo, Miguel A. Domenech, le notificó por escrito —a la luz de su solicitud de extender la licencia por enfermedad desde el 22 de abril hasta el 17 de julio de 1985— su decisión de cesantearla por razón de ella haber aceptado encontrarse incapacitada para desempeñar el cargo. Fue informada que, debido al prolongado período que llevaba disfrutando de una licencia sin sueldo por enfermedad, la Compañía de Turismo necesitaba “dicha posición para un mejor funcio-namiento ...”. Apéndice del alegato de los recurrentes, pág. 149.
El 15 de julio, su abogado Harry Anduze Montaño le pidió al Director Ejecutivo, el señor Domenech, la reconsideración. Adujo que la decisión era ilegal, pues la señora Carrón Lamoutte estaba bajo tratamiento del Fondo desde el 27 de septiembre de 1984. Aludió a los tra-bajos, esfuerzos y logros de la señora Carrón Lamoutte. Finalmente, le pidió una “oportunidad de poder dialogar” sobre el asunto. Apéndice del alegato de los recurrentes, pág. 151. Al otro día, el Director Ejecutivo, el señor Dome-nech, le contestó e informó que antes de cesantear a la *92señora Carrón Lamoutte habían evaluado su caso. Ajuicio suyo, no venían obligados legalmente a reservarle su empleo. Al reiterar su determinación, indicó:
Como Director Ejecutivo de la Compañía de Turismo es mi de-ber velar por una sana administración pública. La Compañía ha estado casi por un año sin un Director de la División de Estudios Económicos y Estadísticas, plaza muy necesaria para el buen funcionamiento de la misma. La señora Carrón reco-noce que está físicamente incapacitada para realizar su labor. A esos efectos procedimos a utilizar los mecanismos brindados por la propia ley para solucionar esta situación. (Énfasis suplido.) Apéndice del alegato de los recurrentes, pág. 153.
Inconforme, el 15 de abril de 1986 la señora Carrón La-moutte, su esposo, el Sr. Juan C. Ortiz, y la sociedad legal de gananciales demandaron a la Compañía de Turismo y a su Director Ejecutivo, el señor Domenech, en el Tribunal Superior, Sala de San Juan. En síntesis, alegaron que el despido sumario, sin la celebración de una vista, consti-tuyó una privación de propiedad sin el debido proceso de ley, vedada por la See. 7 de la Carta de Derechos del Art. II de nuestra Constitución, L.P.R.A., Tomo 1. Solicitaron su reposición, el pago de salarios dejados de recibir y una compensación por daños y perjuicios.
Mediante sentencia sumaria emitida el 20 de septiem-bre de 1988, el tribunal de instancia (Hon. Nellie Ortiz Torres, Juez) declaró sin lugar la demanda.
hH I — I t — I
Hemos visto que la señora Carrón Lamoutte no podía en recidiva reclamar que se le reservase su empleo bajo el Art. 5a de la Ley de Compensaciones por Accidentes del Tra-bajo, supra. El Reglamento de Personal de la Compañía de Turismo disponía que la cesantía procedía “cuando es evi-dente que el empleado está incapacitado física o mental-mente para desempeñar el puesto”. (Énfasis suplido.) Re-*93glamento de Personal, Compañía de Turismo de Puerto Rico, 27 de diciembre de 1972, Sec. 111D, pág. 40. Igual-mente así lo permite la Ley de Personal del Servicio Pú-blico, a saber, “cuando el empleado esté inhabilitado por accidente del trabajo y en tratamiento médico en el Fondo del Seguro del Estado por un período mayor de doce (12) meses desde la fecha del accidente, conforme a la see. 7 del Título 11”. 3 L.P.R.A. sec. 1336(6)(c).
Según expusiéramos en nuestro disenso en Torres So-lano v. P.R. Tel. Co., 129 D.P.R. 202, 210-211 (1991) —en reconsideración— la norma general establecida en Cleveland Board of Education v. Loudermill, 470 U.S. 532 (1985), es que un empleado de carrera tiene derecho a una vista con anterioridad a ser separado de su puesto:
En síntesis, Cleveland Board of Education v. Loudermill, supra, exige que antes del despido del empleado la autoridad no-minadora debe notificarle los cargos en su contra y la intención de despedirlo, y concederle la oportunidad de una vista informal para que presente su versión de los hechos {an opportunity to present his side of the story). De ninguna manera tiene que ser una vista formal y elaborada. La formalidad y los requisitos procesales de la vista dependerán de la importancia de los in-tereses en juego y de la naturaleza de los procedimientos ulteriores. No tiene que ser una vista evidenciaría completa (full evidenciary hearing), sino algo menor {something less). Tampoco tiene que resolver definitivamente la propiedad del despido, sino más bien servir como un cotejo inicial que evita la toma de decisiones erróneas o determinación de base razonable de veracidad de los cargos que sostendrán el despido. Después de esa vista informal podrá decretarse el despido, sujeto siem-pre a la celebración de una vista formal posterior que cumpla con todos los requisitos del debido proceso de ley.
El carácter informal de la vista previa al despido persigue establecer un justo balance entre el interés del empleado en la retención de su puesto y el interés del Estado en que el despido se efectúe rápidamente cuando sea meritorio. Véanse: L.B. Howard, Cleveland Board of Education v. Loudermill: Procedural Due Process Protection for Public Employees, 47 Ohio St. L.J. 1115 (1986); K.M. Murchison, Local Government Law, 48 La. L. Rev. 303 (1987). (Énfasis en el original suprimido y én-fasis suplido.)
*94Sin embargo, allí también reconocimos la existencia de excepciones. Igual lo hizo la opinión mayoritaria en Torres Solano v. P.R.T.C., 127 D.P.R. 499, 524 (1990): “no es nece-sario la celebración de una vista previa al despido en todos los casos”. (Enfasis suplido.) Por lo tanto, debemos analizar los criterios establecidos en Cleveland Board of Education v. Loudermill, supra, y acogidos por la mayoría y nuestra opinión disidente, en reconsideración, en Torres Solano v. P.R. Tel. Co., supra, para determinar si en el presente caso se cumplieron con los principios del debido proceso de ley.
En el caso de autos, la autoridad nominadora no podía celebrar una vista inicial en el sentido clásico, a la cual pudiera asistir y estar presente la señora Carrón Lamoutte. Conforme su propia solicitud, avalada en nume-rosos certificados médicos, su estado de salud no se lo permitía. Ella necesitaba reposo absoluto, debido a una condición que se caracteriza por dolor al moverse y que li-mita los movimientos. Ello fue corroborado cuando para el 15 de julio su abogado Anduze Montaño, al solicitar recon-sideración al Director Ejecutivo, el señor Domenech, pidió una entrevista para él. No reclamó vista para ella, lo cual es perfectamente comprensible frente a la realidad de que continuaba con su dolencia incapacitante y bajo trata-miento con el Fondo. La prueba revela que no fue hasta OCHO (8) MESES DESPUÉS, el 29 de enero de 1986, que fue dada de alta. ¿Había que esperar ese tiempo adicional?
Ante las serias dolencias, requerir la presencia de la señora Carrón Lamoutte hubiese sido un absurdo y un es-fuerzo vano. Las comunicaciones escritas entre su repre-sentante legal y el Director Ejecutivo, el señor Domenech, por equivalencia, constituyeron suficiente debido proceso de ley. Como afirma Davis, “[o]riginalmente el término ‘vista’ se refería sólo a un proceso oral, basado en que el personal de una agencia únicamente podía ‘escuchar’ con sus oídos —no pudiendo ‘escuchar’ palabras escritas. Pero desde 1972, una ‘vista’ puede celebrarse completamente por *95escrito porque el Tribunal Supremo federal decidió en el 1972 que el procedimiento de comunicación y comentarios escritos (‘notice and written coments’) satisfizo un requisito estatutario de celebración de ‘vista’ (Traducción y énfasis nuestros.) 2 Davis, Administrative Law Treatise Sec. 12.10, pág. 448 (2da ed. 1979). Esta posición es acogida por otros reputados estudiosos. Friendly nos dice que “[a] pesar de que el término ‘vista’ goza de una connotación oral, no hay razón alguna por la cual bajo ciertas circunstancias una ‘vista’ no pueda celebrarse totalmente por escrito”. (Tra-ducción nuestra.) H. J. Friendly, Some Kind of Hearing, 123 (Núm. 6) U. of Pa. L. Rev. 1267, 1270 (1975). El término vista, “en su significado más amplio aplica a todo, desde la presentación oral o escrita de argumentos por una parte hasta la celebración de una vista cuasi judicial en que la parte tenga derecho a contrainterrogar testigos y obtener una decisión en el récord [{on the record)]”- (Traducción nuestra.) 4 Administrative Law Parte VII, Sec. 31.02[1] (1991).
Aclarado este extremo, veamos los intereses afectados por la acción oficial. Es obvio que el de mayor importancia e impacto sería que la señora Carrón Lamoutte hubiese sido privada de su fuente de ingresos. Ciertamente, el in-greso es un interés substancial. No obstante, resulta inne-gable que quedó aminorado - — por no decir inexistente— ante la realidad de que la señora Carrón Lamoutte llevaba alrededor de nueve (9) meses y medio sin recibir salario. Por otra parte, su capacidad potencial para ser reempleada no se afectó adversamente. Aquí estamos ante una cesan-tía en lugar de una destitución disciplinaria(1) La diferen-*96cia es crucial: una vez cesara la incapacidad, la señora Ca-rrón Lamoutte era elegible para ser empleada nuevamente en cualquier instrumentalidad pública. 3 L.P.R.A. see. 1358(2).
Un segundo criterio —“el riesgo de [que] una determi-nación errónea ... prive a la persona del interés protegido mediante el proceso utilizado y el valor probable de garan-tías adicionales o distintas”, Torres Solano v. P.R. Tel. Co., supra, pág. 209— demuestra la futilidad de haber cele-brado una vista precesantía. Si su propósito principal es evitar o reducir la posibilidad de una determinación erró-nea, en las circunstancias de autos, también dicha posibi-lidad era inexistente debido a que la cesantía se funda-mentó en unos hechos sobre los cuales no existía controversia: la incapacidad resultante de una dolencia es-quince lumbosacral.
En Cleveland Board of Education v. Loudermill, supra, pág. 544, el Tribunal Supremo de Estados Unidos enfatizó que allí el despido implicaba asuntos controversiales (arguable issues); no se fundamentó, como en el de autos, en un hecho objetivo. Bajo aquellos asuntos controvertibles, la probabilidad de una determinación errónea fue mucho mayor.
IV
La opinión mayoritaria malinterpreta los hechos y se sostiene en unas premisas erróneas. Nos dice que en todas estas certificaciones se informaba una fecha tentativa de recuperación. "... [NJinguna de las certificaciones incluía un informe de su condición física o de su incapacidad.” Opi-nión mayoritaria, pág. 87. A renglón seguido, expone que “no hay prueba de que la decisión del Director Ejecutivo *97estuviera fundamentada en algún informe sobre la condi-ción física de la peticionaria, que demostrara que ... ella no podía continuar desempeñando las funciones de su puesto”. Id. En primer lugar, es ingenuo atribuirle valor adjudicativo al dato de que las certificaciones informaban unas fechas tentativas de recuperación. Observamos que las mismas respondían a unos ciclos y a un patrón repeti-tivo cada tres (3) meses. ¿Es que estas fechas tentativas de recuperación obligaban a la Compañía de Turismo a conce-der las licencias? Curiosamente ninguna se aproximó a la realidad.
Afirma, además, que las extensiones de licencia sin sueldo fueron concedidas sin ningún tipo de “condici[ón] ni un apercibimiento de que [las mismas] no serían extendidas”. (Énfasis suprimido.) Opinión mayoritaria, pág. 86. ¿Cómo puede hacerse caso omiso a que desde el 25 de enero de 1985 se le había notificado que era LA UL-TIMA?
La incapacidad considerada en la ley y el citado Regla-mento de Personal es la condición física o mental que im-pida a un empleado desempeñar a cabalidad las exigencias de su empleo. No se refiere a determinados por cientos de incapacidad ni a funciones físicas y/o mentales específicas. Ríos Rivera v. Comisión Industrial, 108 D.P.R. 808 (1979); Sifontes v. Oliver Exterminating Services, 128 D.P.R. 207 (1991). En el caso de autos, por aproximadamente nueve (9) meses, la señora Carrón Lamoutte constantemente so-metió certificados médicos acreditativos de que necesitaba permanecer en absoluto reposo. Presentó, además, una de-terminación del Fondo a los mismos efectos. ¿Cómo puede la mayoría, de un plumazo, ignorarlos y descartar su valor probatorio?
Dichos certificados constituyeron evidencia suficiente para avalar la conclusión de que indudablemente la señora Carrón Lamoutte estaba incapacitada a los fines de la Ley de Personal y el Reglamento. Permanecer consecutiva-mente en absoluto descanso por un total de diecisiete (17) *98meses es incompatible con asistir y desempeñarse como Directora de la Oficina de Estudios Económicos y Estadísticas.
La confusión de la opinión del Tribunal va más allá: concluye que el patrono viene obligado a presentar exáme-nes médicos sobre incapacidad en todos los casos. El razo-namiento es erróneo, predicado en la premisa de que la presunción de incapacidad sólo surge cuando el patrono le requiere al empleado que se someta a exámenes médicos y éste se niega. Nada más lejos de la verdad. Salvo que se active la presunción, el patrono lleva el peso de la prueba en cuanto a la incapacidad. Sin embargo, éste puede pro-barlo de los documentos oficiales, incluso, como en el pre-sente caso, por la evidencia sometida por la propia señora Carrón Lamoutte. Entonces, ¿qué necesidad había de evi-dencia médica adicional? Finalmente, confesamos que no alcanzamos a comprender la lógica del aserto de que los exámenes médicos eran imprescindibles para que la deci-sión administrativa pudiera ser revisada judicialmente. Opinión mayoritaria, pág. 85.
Ciertamente, aparte de la realidad de que era imposible que la señora Carrón Lamoutte estuviera presente en una vista precesantía, aquí no hubiese servido ningún propósito. Su incapacidad no estaba en entredicho. Indirec-tamente, la propia mayoría lo reconoce: reinstala a la se-ñora Carrón Lamoutte “a la fecha en que el Fondo la dio de alta y le autorizó que ella regresara a su trabajo [(29 de enero de 1986)]”. (Enfasis suprimido.) Opinión mayorita-ria, pág. 88. ESTE MANDATO ES INCREÍBLE. Aun cuando aceptan que estuvo diecisiete (17) meses incapaci-tada, le exigen a la Compañía de Turismo el absurdo de que demuestre la veracidad de la evidencia que fue some-tida por la propia empleada. El razonamiento implícito es que la Compañía de Turismo venía obligado a cuestionar los certificados médicos en que la señora Carrón Lamoutte apoyó su reclamo. Rechazamos semejante autoinflicción. *99Nos negamos a permitir que una empleada que durante muchos meses se acogió a los beneficios de una licencia sin sueldo, fundamentándose en la necesidad de permanecer en absoluto descanso debido a la delicada condición de es-guince lumbosacral, se contradiga alegando que no se en-contraba incapacitada para trabajar.
En resumen, el precepto de la Ley de Personal de que procede una cesantía si un empleado que recibe trata-miento médico se ausenta por un período mayor de doce (12) meses, según expuesto, eximía a la Compañía de Tu-rismo de reservarle el empleo a la señora Carrón Lamoutte. Como la ausencia por un período de tiempo en exceso nunca estuvo en controversia y su condición era de cuidado, la vista precesantía no hubiese servido ningún propósito. Máxime ante la imposibilidad física de ella estar presente.
El interés perseguido en toda acción sumaria es la eco-nomía en términos de tiempo y recursos. En las presentes circunstancias, exigir una vista anterior y otra posterior a la cesantía es imponer un gasto innecesario al erario. Re-sulta aún más oneroso si recordamos que la Compañía de Turismo se vio privada aproximadamentepor nueve (9) me-ses —sin contar los períodos previos de -ausencia por vaca-ciones y enfermedad— de los servicios de la Directora de la Oficina de Estudios Económicos y Estadísticos.
Si algo revela dramáticamente este caso es una agencia gubernamental que, como patrono, ha sido más que liberal, cooperadora y comprensiva. La sentencia mayoritaria es abusiva; innecesariamente, al costo operacional ya sufrido por la agencia, le suma los de una reinstalación y celebra-ción de una vista posterior. Según la sentencia mayorita-ria, la Compañía de Turismo tendrá que pagarle íntegra-mente a la señora Carrón Lamoutte su sueldo por los últimos seis (6) años.
Nos da la sensación de que la opinión mayoritaria ha *100olvidado que el “debido proceso de ley ofrece protección contra la arbitrariedad administrativa, pero en modo al-guno es ‘molde rígido que prive de flexibilidad’ a los orga-nismos administrativos”. Henríquez Soto v. Consejo de Educación Superior, 120 D.P.R. 194, 201-202 (1987). Más que en hechos, es producto de una FICCIÓN JUDICIAL.

(1) Conforme al Reglamento de Personal de la Compañía de Turismo, cesantía “[significa la separación de un empleado debido a falta de trabajo, a falta de fondos, a incapacidad física o mental, o ineptitud para desempeñar el puesto que ocupa y cualquier otra causa que no sea constitutiva de una destitución”; y destitución “[significa la separación definitiva de un empleado por causa justificada según los procedimientos establecidos por la Compañía”. (Enfasis suplido.) Reglamento de Per*96sonal, Compañía de Turismo de Puerto Rico, 27 de diciembre de 1972, Sec. 101, pág. 6.